DETAILED ACTION
This action is responsive to the RCE and amendment filed on 12/1/2021.The present application, 
filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Applicant is advised that a new examiner has been assigned to the application. 
2. .	Claim 1-21 are pending.  	
Continued Examination Under 37 CFR 1.114
3. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2021 has been entered.
 
Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. As to the argument regarding the user tending to focus, the new ground of rejection over teaching of Malik, expressly teaches were a user tends to focus. The teachings of Poulos and Rogers have been removed from consideration, thus arguments directed to each are considered moot. 


Claim Objections
5.	 In light of the amendment to claim 13, the prior objection is considered moot. 

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1-7, 9-16 and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Greenspan et al. US 20130325463 published 12/05/2013, in view of Malik et. al. U.S. Publication No. 20100191727 published July 29, 2010 and in further view of Buck et. al. U.S. Publication No. 20150012403 published Jan. 8, 2015.  

In regard to Independent claim 1,  Greenspan teaches a device for enabling a user to navigate between content using gaze tracking the device (fig, 1, 18-22) comprising: 
a presentation component for presenting a plurality of content to a user in user interface (UI) windows (Fig. 1, GUI 108, Para 20-22, 44, 55 and 60, 74-75, 83). Greenspan teaches a client with a GUI that is a presentation component that can display windows.  
a camera for capturing gaze points of the user (Para 24-25).Greenspan teaches capturing gaze points with the use of a camera. 
memory storing instructions for detecting the gaze points of the user and controlling focus of the UI windows presented to the user based on the gaze points (Para 24-28). Greenspan teaches a memory 124, that stores instruction for the GUI and points of interest of the user where the software stored in memory 114, is configured to trach a user gaze patterns and identify items (content, words, images and locations). (See also Para 36). 
a processor programmed for: creating a user profile comprising one or more interests of the user based on consumption of content of the user (Para 27). Greenspan teaches a processor that creates a user profile (Para 33) that is at least based on user activities or consumption of content. (e.g. Para 33 user tendencies for accessing and viewing content). (see also Para 37, where user tailors their consumption of content).
analyzing the gaze points of a user from a content-viewing session presented on the presentation component (See et Software 114, that identifies eye fix locations, and extracts the content from those areas (Para 24) to then as the user moves their eyes across content, identifies that two windows are in focus (Para 46) and then analyzed to determine content of interest to the user (Para 50).  (See also Para 53-55, analysis of content to extract keywords from images to match user interests with content)(See Para 68-69, as content is filtered or analyzed for relevancy (Para 71-72) to determine rank content for display ordering (Para 75-78).  
wherein the content-viewing session comprises the UI windows presented on the presentation component such that a first UI window where the gaze points are tracked is presented in a focused manner and other UI windows without the gaze points are presented in an unfocused manner (As shown in Fig. 3, the windows 306 and 308 are presented in visible manner, where the window behind 304, is not). As Greenspan shows, the overlapped windows are clearly not in focus, rather as explained in Para 44, the user is at least actively viewing both the window in 306 and 308, where they are arranged so as to view the content of both and where window 300-304 are not in focus. 
Monitor the gaze points to determine a location in the first UI window where the user tends to focus (See Para 24, tracks the location on the display were the eye has focused and tracks the files or applications that the user has tendencies to access and view  and then the user can tailor (Para 37, 39, 46, 48-50) where the content should be displayed. As stated the location where user focuses is monitored to determine its location in the document so as to extract keywords or to store location for the user profile. 
Selecting additional content to present in future viewing session (See  Para 37-38, 51-53). Greenspan teaches the user can tailor which content that they want displayed and where and shows a process as the user focus on a given words (workshop or visualization) and the system presents related content to the user, so as to provide content related to their interests (Para 55, 69-75) or identifying content related to that as already having been viewed and presenting the related content (Para 79, 84-86). 
Greenspan does not specifically teach
Presenting the additional content in the determined location in the first UI window where the user tends to focus (while the user eye movement in Greenspan is clearly is tracked and the location where they view and where the layout of the content can be controlled by the user (Para 37, as the user can choose the manner on how content is presented and where (see also Para 24, 38)), Greenspan does not specifically say at the location the user tends to focus

However, Malik is analogous art to Greenspan as also teaching a user interface that accommodates a user visual pattern of consuming content and presents the content based on the stored profile of user visual patterns (Para 7). Malik teaches or suggests accessing a user profile of stored visual history and then formatting the page by extracting content from commonly viewed portions of a page (Para 17-21). Malik teaches a device, memory and processors for executing the GUI (Para 24-29). Malik teaches a vision tracking device that measure the point of a gaze (Para 31-33). The system determines where based on a visual pattern the user visually targets in the GUI (Para 34). As explained in Malik, a visual pattern is eye movement data processed at common GUI locations along with historical data gathered by the vision system (Para 35) and where the user most frequently views content (para 36). The system determines what the user observes, how frequent and where as commonly viewed locations (Para 38). Malik teaches modeling the page layout to match content to these locations (Para 38-39). Malik teaches allocating page layout with the commonly view screen locations in a window based on frequency of the user viewing those locations (Para 45). Said information could be advertisement, search results, or other commands for an application (Para 45-47). Malik teaches the screens can be dynamically changed to reflect the most common viewed locations based on an update to a user pattern  (para 48-49). As shown in fig. 3, the placement of content can be in sections of the interface or in overlays or in panes within a interface window in a ranked manner (Para 52-55). The combination of Greenspans layout ordering of a page (Para 36-37) with Maliks ordering of a page would result in the most frequent page locations that the user tends to visit to be organized to be presented where the user tends to focus. 

While the interface of Greenspan allows for overlapping window configurations such as z-ordering allowing for the top window(s) to be most visible or in focus and the overlapped windows to not be in focus, the claim refers to any focused or unfocused manner of presenting content. Nonetheless, Buck teaches a user interface where a user focus area is detected (Para 26) amongst other data in  a display (See fig. 5a-d). Where the user is focusing becomes a high priority and where he is not becomes a lower priority (Para 26-35). Buck teaches a memory, device and processor Fig. 3a. (Para 70-77)and buck teaches a window or graphical elements can be displayed (Para 41-45) that is one large display that can be displayed across a number of devices (Para 79). Buck teaches a gaze control application 362 that determines a user gaze position (Para 81-82). Buck teaches in the users point of view the display can be divided into portions and where the system priorities content at the position of user focus (Para 85-86). The data with the highest priority or that which the user is looking at will be updated most frequent. That content outside the view will get second priority and those areas outside of binocular view will get third priority (Para 86-91) (Fig. 4a-4b). Buck also teaches or suggest predicting the area of the display that the user will view later or next based on historical values (Para 92).  Buck shows in Fig. 5a when the user is looking at (gazing) area 502a it gets priority and the other areas 502b get a different priority (Para 94-95). Alternatively, Buck shows assigning different priorities depending on the distance from the focus region (Para 98). Buck teaches the gaze location can dynamically change as the user moves their focus on the display (Para 99). As stated in Buck the windows can the moved, closed, or resized and that focus areas may correspond to areas in a window or be the window (Para 100). Buck teaches the focus area can be highlighted (Para 108) by color or motion and/or flashing and may maintain the features while the content is in focus or for a period of time (Para 108). Buck teaches events can update in non-focus regions in an attempt to draw the user attention by highlighting a second portion (Para 110) and where a quick flick look would not change the priority region but allow the user to shift gaze quickly to another and then back (Para 114). Thus, buck shows in the alternative and in combination to Greenspan and Malik, where a predicted location as to where a user might gaze at and how to show a focused region and unfocused region depending on gaze locations. 

Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Greenspan, Malik and Buck in front of them to modify the interface of Greenspan to show where a user intends to focus in the future and how to display objects in focus or not. The motivation to combine Greenspan with Malik and Buck comes first from Greenspan that the GUI may be any suitable communications device with storage, input and output device that are capable of supporting functions of the GUI and from Malik to render windows in various states according to a page layout (Para 29) where the page layout change dynamically based on a user visual pattern and shifts to dynamically reorganize in real time based on the gaze of a user to display relevant content to the user in commonly viewed screen locations (Para 56-57) making it easier for the user to find information. Further motivation comes from Buck to display an area of focus with a highlight, flashing or color where either can be continuous or only last for a period of time, when the user gazes at the location (Para 108, 115) so as emphasize and update the region without requiring the user to click or move a mouse (Para 5).     

With respect to dependent claim 2, Greenspan teaches the device further comprising rearranging a presentation order of the UI windows presented on the presentation component based on the modification of the user profile to reflect the interest of the user in the first object identified from the gaze points ( See Para 36-37, Greenspan teaches storing the user layout configurations in a user profile and then presenting the page based on the profile). 

With respect to dependent claim 3, Greenspan teaches the device wherein said rearranging the presentation order of the UI windows comprises removing at least one of the UI windows from presentation on the presentation component ( See Fig, 3 Para 44, the user can close the windows using the windows controls on each (See windows 304, 306 and 308) allowing the user to rearrange the windows). In the alternative, Buck teaches the windows can be minimized, resized or moved. 

With respect to dependent claim 4, Greenspan teaches the device further comprising: detecting, from the gaze points, that the user has started staring on a second UI window presented in the unfocused manner; and incident to said detection, presenting the first UI window in the unfocused manner and presenting the second UII window in the focused manner ((As shown in Fig. 3, the windows 306 and 308 are presented in visible manner, where the window behind 304, is not). As Greenspan shows, the overlapped windows are clearly not in focus, rather as explained in Para 44, the user is at least actively viewing both the window in 306 and 308, where they are arranged so as to view the content of both and where window 300-304 are not in focus.
While the interface of Greenspan allows for overlapping window configurations such as z-ordering allowing for the top window(s) to be most visible or in focus and the overlapped windows to not be in focus, the claim refers to any focused or unfocused manner of presenting content. Nonetheless, Buck teaches a user interface where a user focus area is detected (Para 26) amongst other data in  a display (See fig. 5a-d). Where the user is focusing becomes a high priority and where he is not becomes a lower priority (Para 26-35). Buck teaches a memory, device and processor Fig. 3a. (Para 70-77)and buck teaches a window or graphical elements can be displayed (Para 41-45) that is one large display that can be displayed across a number of devices (Para 79). Buck teaches a gaze control application 362 that determines a user gaze position (Para 81-82). Buck teaches in the users point of view the display can be divided into portions and where the system priorities content at the position of user focus (Para 85-86). The data with the highest priority or that which the user is looking at will be updated most frequent. That content outside the view will get second priority and those areas outside of binocular view will get third priority (Para 86-91) (Fig. 4a-4b). Buck also teaches or suggest predicting the area of the display that the user will view later or next based on historical values (Para 92).  Buck shows in Fig. 5a when the user is looking at (gazing) area 502a it gets priority and the other areas 502b get a different priority (Para 94-95). Alternatively, Buck shows assigning different priorities depending on the distance from the focus region (Para 98). Buck teaches the gaze location can dynamically change as the user moves their focus on the display (Para 99). As stated in Buck the windows can the moved, closed, or resized and that focus areas may correspond to areas in a window or be the window (Para 100). Buck teaches the focus area can be highlighted (Para 108) by color or motion and/or flashing and may maintain the features while the content is in focus or for a period of time (Para 108). Buck teaches events can update in non-focus regions in an attempt to draw the user attention by highlighting a second portion (Para 110) and where a quick flick look would not change the priority region but allow the user to shift gaze quickly to another and then back (Para 114). Thus, buck shows in the alternative and in combination to Greenspan and Malik, where a predicted location as to where a user might gaze at and how to show a focused region and unfocused region depending on gaze locations. 

Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Greenspan, Malik and Buck in front of them to modify the interface of Greenspan to show where a user intends to focus in the future and how to display objects in focus or not. The motivation to combine Greenspan with Malik and Buck comes first from Greenspan that the GUI may be any suitable communications device with storage, input and output device that are capable of supporting functions of the GUI and from Malik to render windows in various states according to a page layout (Para 29) where the page layout change dynamically based on a user visual pattern and shifts to dynamically reorganize in real time based on the gaze of a user to display relevant content to the user in commonly viewed screen locations (Para 56-57) making it easier for the user to find information. Further motivation comes from Buck to display an area of focus with a highlight, flashing or color where either can be continuous or only last for a period of time, when the user gazes at the location (Para 108, 115) so as emphasize and update the region without requiring the user to click or move a mouse (Para 5).     

With respect to dependent claim 5, Greenspan teaches the device further comprising: identifying, from the gaze points, a second object in the second UI window at which the user is staring; and modifying the user profile to reflect an additional interest of the user in the second object ((Para 27). Greenspan teaches a processor that creates a user profile (Para 33) that is at least based on user activities or consumption of content. (e.g. Para 33 user tendencies for accessing and viewing content). (see also Para 37, where user tailors their consumption of content).(See et Software 114, that identifies eye fix locations, and extracts the content from those areas (Para 24) to then as the user moves their eyes across content, identifies that two windows are in focus (Para 46) and then analyzed to determine content of interest to the user (Para 50).  (See also Para 53-55, analysis of content to extract keywords from images to match user interests with content)(See Para 68-69, as content is filtered or analyzed for relevancy (Para 71-72) to determine rank content for display ordering (Para 75-78). (As shown in Fig. 3, the windows 306 and 308 are presented in visible manner, where the window behind 304, is not). As Greenspan shows, the overlapped windows are clearly not in focus, rather as explained in Para 44, the user is at least actively viewing both the window in 306 and 308, where they are arranged so as to view the content of both and where window 300-304 are not in focus. 
(See Para 24, tracks the location on the display were the eye has focused and trackes the files or applications that the user has tendencies to access and view  and then the user can tailor (Para 37, 39, 46, 48-50) where the content should be displayed. As stated the location where user focuses is monitored to determine its location in the document so as to extract keywords or to store location for the user profile. (See  Para 37-38, 51-53). Greenspan teaches the user can tailor which content that they want displayed and where and shows a process as the user focus on a given words (workshop or visualization) and the system presents related content to the user, so as to provide content related to their interests (Para 55, 69-75) or identifying content related to that as already having been viewed and presenting the related content (Para 79, 84-86). 



With respect to dependent claims 6 and 7,  as indicated in the above discussion Greenspan in view of Malik in view of Buck teaches each element of claim 1. 

Greenspan teaches a browser that can display content from a variety of sources and applications, but Greenspan does not teach  receiving an advertisement to present to the user based on the interest of the first object the user is staring at in the first UI or selecting the advertisement based on a user profile reflecting the interest of the user and presenting the add on the presentation component in at least on UI window.

However, Malik is analogous art to Greenspan as also teaching a user interface that accommodates a user visual pattern of consuming content and presents the content based on the stored profile of user visual patterns (Para 7) where the content can be advertisements (Para 6, 20, 46, 52, 53) and the users visual profile pattern can determine ad 320 is a frequently stored item in the visual profile, thus presenting it to the user. Malik teaches or suggests accessing a user profile of stored visual history and then formatting the page by extracting content from commonly viewed portions of a page (Para 17-21). Malik teaches a device, memory and processors for executing the GUI (Para 24-29). Malik teaches a vision tracking device that measure the point of a gaze (Para 31-33). The system determines where based on a visual pattern the user visually targets in the GUI (Para 34). As explained in Malik, a visual pattern is eye movement data processed at common GUI locations along with historical data gathered by the vision system (Para 35) and where the user most frequently views content (para 36). The system determines what the user observes, how frequent and where as commonly viewed locations (Para 38). Malik teaches modeling the page layout to match content to these locations (Para 38-39). Malik teaches allocating page layout with the commonly view screen locations in a window based on frequency of the user viewing those locations (Para 45). Said information could be advertisement, search results, or other commands for an application (Para 45-47). Malik teaches the screens can be dynamically changed to reflect the most common viewed locations based on an update to a user pattern  (para 48-49). As shown in fig. 3, the placement of content can be in sections of the interface or in overlays or in panes within a interface window in a ranked manner (Para 52-55). The combination of Greenspans layout ordering of a page (Para 36-37) with Maliks ordering of a page would result in the most frequent page locations that the user tends to visit to be organized to be presented where the user tends to focus. 

While the interface of Greenspan allows for overlapping window configurations such as z-ordering allowing for the top window(s) to be most visible or in focus and the overlapped windows to not be in focus, the claim refers to any focused or unfocused manner of presenting content. Nonetheless, Buck teaches a user interface where a user focus area is detected (Para 26) amongst other data in  a display (See fig. 5a-d). Where the user is focusing becomes a high priority and where he is not becomes a lower priority (Para 26-35). Buck teaches a memory, device and processor Fig. 3a. (Para 70-77)and buck teaches a window or graphical elements can be displayed (Para 41-45) that is one large display that can be displayed across a number of devices (Para 79). Buck teaches a gaze control application 362 that determines a user gaze position (Para 81-82). Buck teaches in the users point of view the display can be divided into portions and where the system priorities content at the position of user focus (Para 85-86). The data with the highest priority or that which the user is looking at will be updated most frequent. That content outside the view will get second priority and those areas outside of binocular view will get third priority (Para 86-91) (Fig. 4a-4b). Buck also teaches or suggest predicting the area of the display that the user will view later or next based on historical values (Para 92).  Buck shows in Fig. 5a when the user is looking at (gazing) area 502a it gets priority and the other areas 502b get a different priority (Para 94-95). Alternatively, Buck shows assigning different priorities depending on the distance from the focus region (Para 98). Buck teaches the gaze location can dynamically change as the user moves their focus on the display (Para 99). As stated in Buck the windows can the moved, closed, or resized and that focus areas may correspond to areas in a window or be the window (Para 100). Buck teaches the focus area can be highlighted (Para 108) by color or motion and/or flashing and may maintain the features while the content is in focus or for a period of time (Para 108). Buck teaches events can update in non-focus regions in an attempt to draw the user attention by highlighting a second portion (Para 110) and where a quick flick look would not change the priority region but allow the user to shift gaze quickly to another and then back (Para 114). Thus, buck shows in the alternative and in combination to Greenspan and Malik, where a predicted location as to where a user might gaze at and how to show a focused region and unfocused region depending on gaze locations. 

Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Greenspan, Malik and Buck in front of them to modify the interface of Greenspan to show where a user intends to focus in the future and how to display objects in focus or not. The motivation to combine Greenspan with Malik and Buck comes first from Greenspan that the GUI may be any suitable communications device with storage, input and output device that are capable of supporting functions of the GUI and from Malik to render windows in various states according to a page layout (Para 29) where the page layout change dynamically based on a user visual pattern and shifts to dynamically reorganize in real time based on the gaze of a user to display relevant content to the user in commonly viewed screen locations (Para 56-57) making it easier for the user to find information. Further motivation comes from Buck to display an area of focus with a highlight, flashing or color where either can be continuous or only last for a period of time, when the user gazes at the location (Para 108, 115) so as emphasize and update the region without requiring the user to click or move a mouse (Para 5).     


With respect to dependent claim 9, Greenspan teaches the device further comprising: tracking a length of time the gaze points are fixated on the first object in the first UI window (See et Software 114, that identifies eye fix locations, and extracts the content from those areas (Para 24) to then as the user moves their eyes across content, identifies that two windows are in focus (Para 46) and then analyzed to determine content of interest to the user (Para 50).  (See also Para 53-55, analysis of content to extract keywords from images to match user interests with content)(See Para 68-69, as content is filtered or analyzed for relevancy (Para 71-72) to determine rank content for display ordering (Para 75-78).


With regard to claims 10-16, and 18-19, claims 10-16, 18-19 reflect a set of steps organized in a substantially similar manner as those outlined in claims 1-7 and 9, and thus in further view of the following are rejected along the same rationale. With respect to claim 19, Greenspan teaches modifying a profile based on an interest level of a user viewing content (para 35-38). 

8. 	Claims 8 and 17 are rejected under 35 U.S.C. 103(a) as being patentable over Greenspan in view of Malik in view of Buck as applied to the claims 1 and 10 above, further in view of Lemelson et al. U.S. Patent No. 6603491 issued Aug 5, 2003. 

With respect to claims 8 and 17, as indicated in the above discussion Greenspan in view of Malik in view of Buck teach each element of claim 1 and 10. 
Greenspan and Malik and Buck each teach eye gaze systems that track eyes as they move from location to location and store the user patterns of gaze over a period of time. 
However,  Greenspan and Malik and Buck  do not show determining, from the gaze points, a viewing speed that the user is consuming content in the first UI window presented in the focused manner; and scrolling the content in the first UI window to move based on the viewing speed 
Nonetheless Lemelson teaches a device that tracks an eye gaze and determines the user reading speed where the user is gazing at and causing the screen to scroll content based on the user viewing speed (Para Fig. 6a-d, 7d) Lemelson teaches (col. 17, lines 30-40 and col. 18, lines 1-67) to adjust the scroll rate to the reading rate of the user. Lemelson teaches the user gaze point can control the screen at different rates. (col. 17, lines 45-67). Lemelson teaches the user can scroll a map while gazing at it (col. 19-20). The combination of Greenspan and Lemelson user interface would allow for the scrolling of content at  speed the user chooses. 
Accordingly it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Greenspan, Lemelson, Malik and Buck in front of them to modify the interface of Greenspan to determine to scroll content on the gaze point of the user at the speed they are reading at to assist in consuming the content . The motivation to combine Greenspan with Malik and Buck comes first from Greenspan that the GUI may be any suitable communications device with storage, input and output device that are capable of supporting functions of the GUI and from Malik to render windows in various states according to a page layout (Para 29) where the page layout change dynamically based on a user visual pattern and shifts to dynamically reorganize in real time based on the gaze of a user to display relevant content to the user in commonly viewed screen locations (Para 56-57) making it easier for the user to find information. Further motivation comes from Buck to display an area of focus with a highlight, flashing or color where either can be continuous or only last for a period of time, when the user gazes at the location (Para 108, 115) so as emphasize and update the region without requiring the user to click or move a mouse (Para 5).The motivation to combine Lemelson with Greenspan comes from Lemelson to combine the scroll activation system with a gaze control system so as to implement automatic scroll based on head movements (col. 5, lines 1-67).      

9.	Claims 20-21 are rejected under 35 U.S.C. 35 U.S.C. 103(a) as being unpatentable over Greenspan et al. US 20130325463 published 12/05/2013, in view of Wilairat et. al. U.S. Publication No. 20150277552 published Oct. 1, 2015, in view of Malik et. al. U.S. Publication No. 20100191727 published July 29, 2010. 

In regard to Independent claim 21,  Greenspan teaches a device for enabling a user to navigate between content using gaze tracking the device (fig, 1, 18-22) comprising: 
presenting a collection of digital content plurality of content to a user in user interface (UI) windows, monitor a face of a user (Fig. 1, GUI 108, Para 20-25, 44, 55 and 60, 74-75, 83). Greenspan teaches a client with a GUI that is a presentation component that can display windows. That monitors the face of the user.  
locating gaze points of the user on the screen corresponding to the monitored face of the user (Para 24-25).Greenspan teaches capturing gaze points with the use of a camera. 
Displaying a first  UI window covering the gaze points in a focused manner and other UI windows in an unfocused manner (As shown in Fig. 3, the windows 306 and 308 are presented in visible manner, where the window behind 304, is not). As Greenspan shows, the overlapped windows are clearly not in focus, rather as explained in Para 44, the user is at least actively viewing both the window in 306 and 308, where they are arranged so as to view the content of both and where window 300-304 are not in focus. 
modifying a user profile to reflect an interest of the user based on consumption of content of the user (Para 27). Greenspan teaches a processor that creates a user profile (Para 33) that is at least based on user activities or consumption of content. (e.g. Para 33 user tendencies for accessing and viewing content). (see also Para 37, where user tailors their consumption of content).
Monitoring the gaze points to determine a location in the first UI window where the user tends to focus (See Para 24, tracks the location on the display were the eye has focused and tracks the files or applications that the user has tendencies to access and view  and then the user can tailor (Para 37, 39, 46, 48-50) where the content should be displayed. As stated the location where user focuses is monitored to determine its location in the document so as to extract keywords or to store location for the user profile.  (See et Software 114, that identifies eye fix locations, and extracts the content from those areas (Para 24) to then as the user moves their eyes across content, identifies that two windows are in focus (Para 46) and then analyzed to determine content of interest to the user (Para 50).  (See also Para 53-55, analysis of content to extract keywords from images to match user interests with content)(See Para 68-69, as content is filtered or analyzed for relevancy (Para 71-72) to determine rank content for display ordering (Para 75-78).  
Selecting additional content to present in future viewing session based at least in part on the modified user profile (See  Para 37-38, 51-53). Greenspan teaches the user can tailor which content that they want displayed and where and shows a process as the user focus on a given words (workshop or visualization) and the system presents related content to the user, so as to provide content related to their interests (Para 55, 69-75) or identifying content related to that as already having been viewed and presenting the related content (Para 79, 84-86). 
Greenspan does not specifically teach
Tracking the user slowing a speed of viewing a first UI window on a first object in the first UI window
Identifying, from the user slowing the speed of viewing the first UI window, attention of the user on the first object in the first UI window presented in the focused manner.
Modifying a user profile to reflect an interest of the user in the first object identified from the user slowing the speed of viewing the first UI window presented in the focused manner.

Nonetheless, Wilairat teaches a system that stores a profile of a user gaze including a reading gaze by tracking a user gaze over time (Para 12). Wilairat teaches the gaze tracking system can track and store user information in profiles for each user where the profiles contain various forms of information such as average reading speed, preferred language, preferred font size, etc (Para 15). Wilairat teaches as the user gazes at a location then the emphasis of the region changes and if the user does not gaze at the location long enough then the text is deemphasized (Para 16-19, see Fig. 1a-1c). Wilairat teaches the emphasis of content can include opacity, size, thickness, fade in as the user gaze approaches region where the rate of change or speed of the gaze that it traveling is detected and if the reading region is in the traveling distance of the gaze (Para 20). Wilairat teaches determining the reading direction and gaze over time (Para 21) where if the user is reading from left to right or right to left and determine the reading speed of the user (Para 21) and then configure the system to provide a smooth reading with the gaze  that is customized per user (Para 21). Wilairat teaches storing reading rates as statistics in a profile (Para 23) and when the user is not reading then blur the closed caption area (Para 23). However, when the user is reading or when the gaze is at a certain speed then the system determines the user attention is in the zone (Para 25-27). Finally, Wilairat teaches in Fig. 4a where the user gazes on a person or object containing audible output in the interface and upon slowing the gaze the audio is output to caption area (Para 30-31). As shown in figure 5a-5b the process of which the user is gazing across a display and if they slow to a point then then a region of the display becomes visible or emphasized (Para 38-41) and if the gaze speed increases then the area is deemphasized. As stated previously, all of the user gaze information is stored in a profile (Para 15).  
Greenspan in view of Wilairat do not specifically teach:
Presenting the additional content in the determined location in the first UI window where the user tends to focus (while the user eye movement in Greenspan is clearly is tracked and the location where they view and where the layout of the content can be controlled by the user (Para 37, as the user can choose the manner on how content is presented and where (see also Para 24, 38)), Greenspan however, does not specifically say at the location the user tends to focus.


However, Malik is analogous art to Greenspan as also teaching a user interface that accommodates a user visual pattern of consuming content and presents the content based on the stored profile of user visual patterns (Para 7). Malik teaches or suggests accessing a user profile of stored visual history and then formatting the page by extracting content from commonly viewed portions of a page (Para 17-21). Malik teaches a device, memory and processors for executing the GUI (Para 24-29). Malik teaches a vision tracking device that measure the point of a gaze (Para 31-33). The system determines where based on a visual pattern the user visually targets in the GUI (Para 34). As explained in Malik, a visual pattern is eye movement data processed at common GUI locations along with historical data gathered by the vision system (Para 35) and where the user most frequently views content (para 36). The system determines what the user observes, how frequent and where as commonly viewed locations (Para 38). Malik teaches modeling the page layout to match content to these locations (Para 38-39). Malik teaches allocating page layout with the commonly view screen locations in a window based on frequency of the user viewing those locations (Para 45). Said information could be advertisement, search results, or other commands for an application (Para 45-47). Malik teaches the screens can be dynamically changed to reflect the most common viewed locations based on an update to a user pattern  (para 48-49). As shown in fig. 3, the placement of content can be in sections of the interface or in overlays or in panes within a interface window in a ranked manner (Para 52-55). The combination of Greenspans layout ordering of a page (Para 36-37) with Maliks ordering of a page would result in the most frequent page locations that the user tends to visit to be organized to be presented where the user tends to focus. 

Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Greenspan, Malik and Wilairat in front of them to modify the interface of Greenspan to show where a user intends to focus in the future and how to display objects in focus or not. The motivation to combine Greenspan with Malik and Wilairat comes first from Greenspan that the GUI may be any suitable communications device with storage, input and output device that are capable of supporting functions of the GUI and from Malik to render windows in various states according to a page layout (Para 29) where the page layout change dynamically based on a user visual pattern and shifts to dynamically reorganize in real time based on the gaze of a user to display relevant content to the user in commonly viewed screen locations (Para 56-57) making it easier for the user to find information. Further motivation comes from Wilairat to display require a user to not have to activate a region and deactivate the same region as the user slows their gazes around a user interface (Para 3).    

With respect to claim 21, as indicated in the above discussion Greenspan in view of Malik in view of Wilairat teaches each element of claim 20.  
Greenspan does not teach the method wherein the second UI window presents an advertisement related to the first object in the first UI window.  
However, Malik is analogous art to Greenspan as also teaching a user interface that accommodates a user visual pattern of consuming content and presents the content based on the stored profile of user visual patterns (Para 7) where the content can be advertisements (Para 6, 20, 46, 52, 53) and the users visual profile pattern can determine ad 320 is a frequently stored item in the visual profile, thus presenting it to the user. Malik teaches or suggests accessing a user profile of stored visual history and then formatting the page by extracting content from commonly viewed portions of a page (Para 17-21). Malik teaches a device, memory and processors for executing the GUI (Para 24-29). Malik teaches a vision tracking device that measure the point of a gaze (Para 31-33). The system determines where based on a visual pattern the user visually targets in the GUI (Para 34). As explained in Malik, a visual pattern is eye movement data processed at common GUI locations along with historical data gathered by the vision system (Para 35) and where the user most frequently views content (para 36). The system determines what the user observes, how frequent and where as commonly viewed locations (Para 38). Malik teaches modeling the page layout to match content to these locations (Para 38-39). Malik teaches allocating page layout with the commonly view screen locations in a window based on frequency of the user viewing those locations (Para 45). Said information could be advertisement, search results, or other commands for an application (Para 45-47). Malik teaches the screens can be dynamically changed to reflect the most common viewed locations based on an update to a user pattern  (para 48-49). As shown in fig. 3, the placement of content can be in sections of the interface or in overlays or in panes within a interface window in a ranked manner (Para 52-55). The combination of Greenspans layout ordering of a page (Para 36-37) with Maliks ordering of a page would result in the most frequent page locations that the user tends to visit to be organized to be presented where the user tends to focus. 
Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Greenspan, Malik and Wilairat in front of them to modify the interface of Greenspan to show where a user intends to focus in the future and display an advertisement in a region. The motivation to combine Greenspan with Malik and Wilairat comes first from Greenspan that the GUI may be any suitable communications device with storage, input and output device that are capable of supporting functions of the GUI and from Malik to render windows in various states according to a page layout (Para 29) where the page layout change dynamically based on a user visual pattern and shifts to dynamically reorganize in real time based on the gaze of a user to display relevant content to the user in commonly viewed screen locations (Para 56-57) making it easier for the user to find information. Further motivation comes from Wilairat to display require a user to not have to activate a region and deactivate the same region as the user slows their gazes around a user interface (Para 3).    

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The attached document in the appendix outlines the pertinent art cited with this action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867. The examiner can normally be reached Monday -Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179